Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claim 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 9, line 8 recites the limitation “the equipment”, however lines 1-8 recites the limitations of “A piece of home automation equipment”, “a piece of home automation equipment”, and “another piece of home automation equipment”.  Therefore the recitation of “the equipment” in the same or subsequent claim is unclear because it is uncertain which of the equipment was intended (MPEP 2173.05(e)).  For purposes of examination, it will be assumed to be any of these. 
Claim 9 recites the virtual machine being able to impose the second operation on said equipment, however, the second operation is further recited as imposing communication exchanges between other equipment not said equipment, therefore it is unclear how imposing communication exchanges on other equipment imposes operation on said equipment. 
Claim Rejections - 35 USC § 102

2.	Claim(s) 1-3, 5-6, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2015/0072677 to Yang.
Yang teaches the following: 
1. A method for controlling a home automation installation, the installation including pieces of home automation equipment and a central control member (Fig. 1, paragraphs 28-50), the method including a step for: providing a desired operation of the installation (Fig. 4B, S4350, Fig. 5B, S5370, Fig. 6B, S6410), providing a first operation of each piece of home automation equipment (paragraph 77, manual control or paragraph 56), optimizing the operation of the installation by modifying the first operation of at least one piece of home automation equipment, to obtain a second operation of said at least one piece of home automation equipment, and an operation of the installation according to the desired operation (paragraph 4-8, transferring the operation environment of the registered home network to control smart devices in the unregistered home network the same as in the registered home network; Fig. 4A-6B, paragraphs 65-159), and 
installing a virtual machine in said at least one piece of home automation equipment, the virtual machine being able to impose the second operation on said at least one piece of home automation equipment (Fig. 4A-6B, paragraphs 65-159, especially, e.g., paragraph 57, system image of smart devices is exact copy of driving software structure for controlling smart device and paragraph 72, controlled with an operating environment (e.g., system image) of the smart device; the examiner 
wherein the second operation is a set of second rules, one of the second rules being to impose communication exchanges between the at least one piece of home automation equipment and another piece of home automation equipment without passing through the central control member (The examiner submits that after installing the system image on the smart devices, the installing of the image enables the user to send control signals from user equipment 400 to smart device through gateway 320 without passing through server 200 (see Figs. 4A and 4B, paragraphs 89-92), reads on wherein the second operation is a set of second rules, one of the second rules being to impose communication exchanges between a piece of equipment and another piece of equipment without passing through the central control member.), 
another of the second rules being the implementation of an action when a criterion is met, the criterion involving data from said two pieces of home automation equipment obtained from said communication exchanges (The examiner submits that device and operation settings information that may include information on parameters of controlling constituent elements and parameters of performing predetermined operations and driving software structure for controlling a corresponding smart device 
9. A piece of home automation equipment including a controller able to impose a first operation of the equipment (paragraph 77, manual control; additionally the examiner submits that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed condition of “being able…” is made optional by the terminology used in the claim because this does not require the imposition to occur, therefore the claim fails to patentably distinguish over the teachings of the reference.) and a virtual machine able to impose a second operation of the equipment, the second operation being separate from the first operation (Fig. 4A-6B, paragraphs 65-159, especially, e.g., paragraph 57, system image of smart devices is exact copy of driving software structure for controlling smart device and paragraph 72, controlled with an operating environment (e.g., system 
the second operation being a set of second rules, one of the second rules being to impose communication exchanges between a piece of home automation equipment and another piece of home automation equipment different from the piece of home automation equipment (The examiner submits that after installing the system image on the smart devices, the installing of the image enables the user to send control signals from user equipment 400 to smart device through gateway 320 without passing through server 200 (see Figs. 4A and 4B, paragraphs 89-92), reads on wherein the second operation is a set of second rules, one of the second rules being to impose communication exchanges between a piece of equipment and another piece of equipment without passing through the central control member.),
another of the second rules being the implementation of an action of the equipment when a criterion is met, the criterion involving data from said communication exchanges between said two pieces of equipment different from the piece of home automation equipment (The examiner submits that device and operation settings information that may include information on parameters of controlling constituent elements and parameters of performing predetermined operations and driving software 
Applicant argues Yang fails to teach installing a virtual machine in said at least one piece of home automation equipment.  The examiner disagrees.  Yang teaches the system image installed in user equipment (paragraph 37, “When user equipment 400 is installed with the virtual machine, at least one of an independent platform, an operating system, and an application is installed in user equipment 400 for controlling an operating environment of the unregistered home network. User equipment 400 may include a notebook computer, a tablet computer, a WCDMA terminal, a LTE terminal, and a smart phone.”), reads on installing a virtual machine in said at least one piece of home automation equipment.  Yang also teaches controlling smart devices to install the system image (paragraph 46, “and controlling the compatible smart device to install the extracted system image”; paragraph 57, “a user may be enabled to user and/or to 
Applicant again argues Yang fails to teach wherein the second operation is a set of second rules, one of the second rules being to impose communication exchanges between the at least one piece of home automation equipment and another piece of home automation equipment without passing through the central control member, another of the second rules being the implementation of an action when a criterion is met, the criterion involving data from said two pieces of home automation equipment obtained from said communication exchanges.  The examiner respectfully disagrees. 
The examiner submits that after installing the system image on the smart devices, the installing of the image enables the user to send control signals from user equipment 400 to smart device through gateway 320 without passing through server 200 (see Figs. 4A and 4B, paragraphs 89-92), reads on wherein the second operation is a set of second rules, one of the second rules being to impose communication exchanges between the at least one piece of home automation equipment and another 
The examiner submits that device and operation settings information that may include information on parameters of controlling constituent elements and parameters of performing predetermined operations and driving software structure for controlling a corresponding smart device and for performing a designated operation (For example, the device and operation settings may include information on values set by an associated user, such as a temperature value, a TV volume value, and a light brightness value) in response to a user input, upon detection of a predetermined condition, and upon generation of a predetermined event (paragraph 56-57), wherein the user input is from user equipment 400 which may include “a notebook computer, a tablet computer, a WCDMA terminal, a LTE terminal, and a smart phone” (paragraph 37, 80, 108, 120, 137, 145, 146) and the user sends control signals from user equipment 400 to smart device through gateway 320 without passing through server 200 (see Figs. 4A and 4B, paragraphs 89-92), reads on another of the second rules being the implementation of an action when a criterion is met, the criterion involving data from said two pieces of home automation equipment obtained from said communication exchanges.  

2. The method according to claim 1, wherein the optimization and installation steps are carried out for all of the pieces of home automation equipment (paragraphs 78). 

5. The method according to claim 1, wherein the first operation is a set of first rules and the second operation is a set of second rules, the second rules comprising the first rules (paragraph 56-57). 
6. The method according to claim 1, wherein one of the second rules being to impose the obtainment of data coming from another piece of home automation equipment (paragraph 56-57). 
8. The method according to claim 1, wherein the method includes a step for sending the second operation by radiocommunication (paragraph 68). 
10. A home automation installation including a central control member (Fig. 1, elements 120 or 400 or 200 or 320) and pieces of home automation equipment (Fig. 1, elements 110, 310), at least one piece of home automation equipment being according to claim 9 (Fig. 1, paragraphs 28-50).  

3.	Claim(s) 1-3,5-6, 8, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2017/0003985 to Marsanne.
Marsanne teaches the following: 
1. A method for controlling a home automation installation, the installation including pieces of home automation equipment and a central control member (Fig. 1, paragraphs 61-70), the method including a step for: providing a desired operation of the installation, providing a first operation of each piece of home automation equipment (paragraph 82-83, preprogrammed operations; or paragraph 99, downloading programs 
wherein the second operation is a set of second rules, one of the second rules being to impose communication exchanges between the at least one piece of home automation equipment and another piece of home automation equipment without passing through the central control member (The examiner submits that, e.g., the rule to send value one of variable VR4 to the execution module 7 from the portal module 11 without passing through the configuration interface 19 (Fig. 1, Fig. 2, paragraphs 85-95), reads on wherein the second operation is a set of second rules, one of the second rules being to impose communication exchanges between a piece of equipment and another piece of equipment without passing through the central control member. ),  another of the second rules being the implementation of an action when a criterion is met, the criterion involving data from said two pieces of home automation equipment obtained from said communication exchanges (The examiner submits that, e.g., actions based on the value of VR4 meeting criteria (Fig. 1, 2, paragraphs 96-95), reads on another of the second rules being the implementation of an action when a criterion is met, the criterion 
2. The method according to claim 1, wherein the optimization and installation steps are carried out for all of the pieces of home automation equipment (Fig. 2, paragraphs 71-115). 
3. The method according to claim 1, wherein the second operation is separate from the first operation (Fig. 2, paragraphs 71-115). 
5. The method according to claim 1, wherein the first operation is a set of first rules and the second operation is a set of second rules, the second rules comprising the first rules (Fig. 2, paragraphs 71-115). 
6. The method according to claim 1, wherein one of the second rules being to impose the obtainment of data coming from another piece of home automation equipment (Fig. 2, paragraphs 71-115). 
8. The method according to claim 1, wherein the method includes a step for sending the second operation by radiocommunication (paragraph 30, 31, 32, 33, 61, 63, 69). 
9. (Currently amendment) A piece of home automation equipment including a controller able to impose a first operation of the equipment (paragraph 82-83, preprogrammed operations; or paragraph 99, downloading programs present which can then be edited, paragraph 71-84; or paragraphs 102-119, control interface or control interface editor) and a virtual machine able to impose a second operation of the equipment, the second operation being separate from the first operation (paragraphs 118-123), the second operation being a set of second rules, one of the second rules 
10. (Original) A home automation installation including a central control member and pieces of home automation equipment, at least one piece of home automation equipment being according to claim 9 (Fig. 2, paragraphs 61-71).
Applicant argues Marsanne fails to teach wherein the second operation is a set of second rules, one of the second rules being to impose communication exchanges between the at least one piece of home automation equipment and another piece of home automation equipment without passing through the central control member, another of the second rules being the implementation of an action when a 
The examiner submits that, e.g., the rule to send value one of variable VR4 to the execution module 7 from the portal module 11 without passing through the configuration interface 19 (Fig. 1, Fig. 2, paragraphs 85-95), reads on wherein the second operation is a set of second rules, one of the second rules being to impose communication exchanges between the at least one piece of home automation equipment and another piece of home automation equipment without passing through the central control member.  
The examiner submits that, e.g., actions based on the value of VR4 meeting criteria (Fig. 1, 2, paragraphs 96-95), reads on another of the second rules being the implementation of an action when a criterion is met, the criterion involving data from said two pieces of home automation equipment obtained from said communication exchanges.  
Response to Arguments
4.	Applicant's arguments filed 9/17/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “smart device”; “smart devices”; “claimed feature corresponds to the fact that the second home automation element 20 communicates only when the double condition (low luminosity detected by the module 18 AND passage of a person detected by the Filing Date: February 20, 201820 without passing through 16. In other words, the device 20, receives directly from the device 18 the validation of a first condition namely that the luminosity is low, and this without passing by the central organ 16, directly according to the link 30, and in addition in the presence of the passage of a person (second condition) that the device 20 detects, the device 20 carries out an action dependent on the realization of these two conditions involving the two pieces of home automation equipment 18 and 20, namely the action of communicating, in particular a switching- on or switching-off order to the device 16, as indicated on page 8, lines 16 to 34 of the English description of the ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Applicant argues Yang fails to teach installing a virtual machine in said at least one piece of home automation equipment.  The examiner disagrees.  Yang teaches the system image installed in user equipment (paragraph 37, “When user equipment 400 is installed with the virtual machine, at least one of an independent platform, an operating system, and an application is installed in user equipment 400 for controlling an operating environment of the unregistered home network. User equipment 400 may include a notebook computer, a tablet computer, a WCDMA terminal, a LTE terminal, and a smart phone.”), reads on installing a virtual machine in said at least one piece of home automation equipment.  Yang also teaches controlling smart devices to install the system image (paragraph 46, “and controlling the compatible smart device to install the extracted system image”; paragraph 57, “a user may be enabled to user and/or to control a device in a unregistered home network with the same customized settings of the user if the device in the unregistered home network is installed with a system image generated based on hardware information and operation information of a similar device (e.g., compatible device) in a registered home network”; paragraph 84-90, “For example, the compatible smart devices receive the installation instruction message from second gateway 320 and install corresponding system images for performing a 

Applicant again argues Yang fails to teach wherein the second operation is a set of second rules, one of the second rules being to impose communication exchanges between the at least one piece of home automation equipment and another piece of home automation equipment without passing through the central control member, another of the second rules being the implementation of an action when a criterion is met, the criterion involving data from said two pieces of home automation equipment obtained from said communication exchanges.  The examiner respectfully disagrees. 
The examiner submits that after installing the system image on the smart devices, the installing of the image enables the user to send control signals from user equipment 400 to smart device through gateway 320 without passing through server 200 (see Figs. 4A and 4B, paragraphs 89-92), reads on wherein the second operation is a set of second rules, one of the second rules being to impose communication exchanges between the at least one piece of home automation equipment and another piece of home automation equipment without passing through the central control member. 
The examiner submits that device and operation settings information that may include information on parameters of controlling constituent elements and parameters of performing predetermined operations and driving software structure for controlling a corresponding smart device and for performing a designated operation (For example, 

Applicant argues Marsanne fails to teach wherein the second operation is a set of second rules, one of the second rules being to impose communication exchanges between the at least one piece of home automation equipment and another piece of home automation equipment without passing through the central control member, another of the second rules being the implementation of an action when a criterion is met, the criterion involving data from said two pieces of home automation equipment obtained from said communication exchanges.  The examiner respectfully disagrees. 
The examiner submits that, e.g., the rule to send value one of variable VR4 to the execution module 7 from the portal module 11 without passing through the configuration 
The examiner submits that, e.g., actions based on the value of VR4 meeting criteria (Fig. 1, 2, paragraphs 96-95), reads on another of the second rules being the implementation of an action when a criterion is met, the criterion involving data from said two pieces of home automation equipment obtained from said communication exchanges.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean Shechtman/Primary Examiner, Art Unit 2115